330 F.2d 959
G. B. ZIGLER COMPANY et al., Appellants,v.Russell C. NUNEZ et al., Appellees.Russell C. NUNEZ et al., Appellants,v.G. B. ZIGLER CO. et al., Appellees.
No. 21185.
United States Court of Appeals Fifth Circuit.
May 5, 1964.

Appeal from United States District Court for the Western District of Louisiana; Edwin F. Hunter, Jr., Judge.
George B. Matthews, Lemle & Kelleher, New Orleans, for appellants.
John L. Avant, Baton Rouge, La., for appellees.
Before RIVES and JONES, Circuit Judges, and BOOTLE, District Judge.
PER CURIAM.


1
This action was brought in the court below by crew members of two vessels seeking an award for salvage services.  At the conclusion of the trial, the court below made findings of fact and conclusions of law, and made an award in favor of libelants.  Both sides appealed; respondents in the court below contending here that the court erred as a matter of law in making an excessive award, and libelants contending that the award was inadequate.  We have carefully considered the record, the briefs, and oral arguments and conclude that all of the grounds of appeal are without merit.  The costs of appeal are taxed against G. B. Zigler Company, the Barge Z-120, and Gulf Oil Corporation, respondents in the court below.

The judgment of the trial court is

2
Affirmed.